SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX New well confirms Sergipe-Alagoas Basin potential Rio de Janeiro, September 24 , 2014 – Petróleo Brasileiro S.A. – Petrobras announces it has identified the presence of gas while drilling extension well 3-BRSA-1022-SES (3-SES-181). The well is located in the Discovery Evaluation Plan area of Poço Verde in concession BM-SEAL-4 in Sergipe-Alagoas Basin ultra-deep waters. The well, informally known as Poço Verde 1, is situated 58km off the coast of Aracaju, at a water depth of 2,196 meters. Reservoirs containing good porosity characteristics were detected, confirming project expectations. The Poço Verde accumulation is part of the Sergipe-Alagoas Basin deep-water development program. Petrobras, BM-SEAL-4 operator with a 75% stake, in partnership with India-based company ONGC holder of 25%, will proceed with the activities outlined for the area. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 24, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
